Exhibit 10.2

SHOE PAVILION, INC.

AMENDED AND RESTATED
1998 EQUITY INCENTIVE PLAN




--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

Page

SECTION 1

ESTABLISHMENT, PURPOSE AND DURATION

1

    1.1

Establishment of the Plan

1

    1.2

Purpose of the Plan

1

    1.3

Duration of the Plan

1

SECTION 2

DEFINITIONS

1

    2.1

Affiliated SAR

1

    2.2

Award

1

    2.3

Committee

2

    2.4

Board

2

    2.5

Change in Control

2

    2.6

Code

2

    2.7

Committee

2

    2.8

Company

2

    2.9

Consultant

2

    2.10

Director

2

    2.11

Disability

3

    2.12

Employee

3

    2.13

Exchange Act

3

    2.14

Fair Market Value

3

    2.15

Fiscal Year

3

    2.16

Freestanding SAR

3

    2.17

Incentive Stock Option

3

    2.18

Insider

3

    2.19

Nonqualified Stock Option

3

    2.20

Option

3

    2.21

Option Price

3

    2.22

Participant

3

    2.23

Performance Unit

3

    2.24

Performance Share

4

    2.25

Period of Restriction

4

    2.26

Restricted Stock

4

    2.27

Retirement

4

    2.28

Shares

4

    2.29

Stock Appreciation Right

4

    2.30

Subsidiary

4

    2.31

Tandem SAR

4

    2.32

Termination of Service

4

SECTION 3

ADMINISTRATION

5

    3.1

The Committee

5

    3.2

Authority of the Committee

5

    3.3

Decisions Binding

5

SECTION 4

SHARES SUBJECT TO THE PLAN

5

    4.1

Number of Shares

5

    4.2

Lapsed Awards

6

    4.3

Adjustments in Authorized Shares

7

SECTION 5

ELIGIBILITY AND PARTICIPATION

7

    5.1

Eligibility

7

    5.2

Actual Participation

7

SECTION 6

STOCK OPTIONS

7

    6.1

Grant of Options

7

    6.2

Award Agreement

7

    6.3

Option Price

7

    6.4

Duration of Options

8

    6.5

Exercise of Options

8

    6.6

Payment

8

    6.7

Restrictions on Share Transferability

9

    6.8

Certain Additional Provisions for Incentive Stock Options

9

    6.9

Nontransferability of Options

10

SECTION 7

STOCK APPRECIATION RIGHTS

10

    7.1

Grant of SARs

10

    7.2

Exercise of Tandem SARs

10

    7.3

Exercise of Affiliated SARs

10

    7.4

Exercise of Freestanding SARs

10

    7.5

SAR Agreement

10

    7.6

Term of SARs

10

    7.7

Payment of SAR Amount

11

    7.8

Rule 16b-3 Requirements

11

    7.9

Nontransferability of SARs

11

SECTION 8

RESTRICTED STOCK

11

    8.1

Grant of Restricted Stock

11

    8.2

Restricted Stock Agreement

11

    8.3

Transferability

11

    8.4

Other Restrictions

11

    8.5

Certificate Legend

12

    8.6

Removal of Restrictions

12

    8.7

Voting Rights

12

    8.8

Dividends and Other Distributions

12

    8.9

Return of Restricted Stock to Company

12

SECTION 9

PERFORMANCE UNITS AND PERFORMANCE SHARES

13

    9.1

Grant of Performance Units/Shares

13

    9.2

Value of Performance Units/Shares

13

    9.3

Earning of Performance Units/Shares

13

    9.4

Form and Timing of Payment of Performance Units/Shares

13

    9.5

Cancellation of Performance Units/Shares

13

    9.6

Nontransferability

13

SECTION 10

BENEFICIARY DESIGNATION

14

SECTION 11

DEFERRALS

14

SECTION 12

RIGHTS OF EMPLOYEES

14

    12.1

No Effect on Employment or Service

14

    12.2

Participation

14

SECTION 13

AMENDMENT, SUSPENSION, OR TERMINATION

14

SECTION 14

WITHHOLDING

15

    14.1

Tax Withholding

15

    14.2

Shares Withholding

15

SECTION 15

INDEMNIFICATION

15

SECTION 16

SUCCESSORS

16

SECTION 17

LEGAL CONSTRUCTION

16

    17.1

Gender and Number

16

    17.2

Severability

16

    17.3

Requirements of Law

16

    17.4

Securities Law Compliance

16

    17.5

Governing Law

16

    17.6

Captions

16

SECTION 18

CHANGE IN CONTROL OF THE COMPANY

16

    18.1

Change in Control

16

    18.2

Cash Out of Awards

17

    18.3

Accelerated Vesting

17




--------------------------------------------------------------------------------




SHOE PAVILION, INC.

AMENDED AND RESTATED
1998 EQUITY INCENTIVE PLAN

SECTION 1
ESTABLISHMENT, PURPOSE AND DURATION

1.1    Establishment of the Plan. Shoe Pavilion, Inc., a Delaware corporation
(the "Company"), hereby establishes an incentive compensation plan to be known
as the "Shoe Pavilion, Inc. 1998 Equity Incentive Plan" (the "Plan") effective
with February 22, 1998. The Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, SARs, Restricted Stock, Performance Units, and
Performance Shares. The Plan is effective immediately preceding the date that
the Company's Registration Statement on Form S-1 covering the sale of its Common
Stock is declared effective by the Securities and Exchange Commission.

1.2    Purpose of the Plan. The purpose of the Plan is to promote the success,
and enhance the value, of the Company by linking the personal interests of
Participants to those of Company shareholders, and by providing Participants
with an incentive for outstanding performance.

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants upon whose
judgment, interest, and special effort the successful conduct of its operation
largely is dependent.

1.3    Duration of the Plan. The Plan shall commence on the date specified in
Section 1.1, and shall remain in effect until all Shares subject to the Plan
have been purchased or acquired pursuant to the provisions of the Plan, subject
to the right of the Board of Directors to terminate the Plan at any time
pursuant to Section 13. However, without further stockholder approval, no
Incentive Stock Option may be granted under the Plan on or after January 29,
2008.

SECTION 2
DEFINITIONS

The following terms shall have the meanings set forth below, unless plainly
required by the context:

2.1    Affiliated SAR means a SAR that is granted in connection with a related
Option, and which will be deemed to automatically be exercised simultaneous with
the exercise of the related Option.

2.2    Award means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Performance Units, or Performance Shares.

2.3    Award Agreement means an agreement entered into by each Participant and
the Company, setting forth the terms and provisions applicable to Awards granted
to Participants under this Plan.

2.4    Board or Board of Directors means the Board of Directors of the Company.

2.5    Change in Control means the occurrence of any of the following events:

2.5.1    Any "person" (as such term is used in Sections 13(d) and 14(d) of the
1934 Securities Exchange Act) becomes the "beneficial owner" (as defined in Rule
13d-3 of the 1934 Securities Exchange Act) directly or indirectly, or securities
of the Company representing fifty percent (50%) or more of the total voting
power represented by the Company's then outstanding voting securities;

2.5.2    The consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets;

2.5.3    The consummation or a liquidation or dissolution of the Company;

2.5.4    The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

2.6    Code means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code shall include such section, any valid regulation
promulgated there under, and any comparable provision of any future legislation
amending, supplementing or superseding such section.

2.7    Committee means the committee, as specified in Section 3, appointed by
the Board to administer the Plan with respect to grants of Awards.

2.8    Company means Shoe Pavilion, Inc., a Delaware corporation, or any
successor thereto.

2.9    Consultant means any consultant, independent contractor, or other person
who provides significant services to the Company or its Subsidiaries, but who is
neither an employee of the Company or its Subsidiaries, nor a Director of the
Company.

2.10    Director and Officers means any individual who is a member of the Board
of Directors of the Company or any individual who at the time of the issuance of
options served in the capacity and position of Chairman, President, Executive
Vice President or Senior Vice President of the Company or listed as an officer
in the Company's proxy statement.

2.11    Disability means a permanent and total disability within the meaning of
Code Section 22(e)(3).

2.12    Employee means any employee of the Company or of the Company's
Subsidiaries, whether such employee is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan. Directors
who are not otherwise employed by the Company shall not be considered Employees.

2.13    Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, or any successor Act thereto. Reference to a specific section or
regulation of the Exchange Act shall include such section or regulation, any
valid regulation promulgated there under, and any comparable provision of any
future legislation amending, supplementing or superseding such section or
regulation.

2.14    Fair Market Value means the average of the highest and lowest quoted
selling prices for Shares on the relevant date, or if there were no sales on
such date, the weighted average of the means between the highest and lowest
quoted selling prices on the nearest day before and the nearest day after the
relevant date, as determined by the Committee.

2.15    Fiscal Year means the fiscal year of the Company.

2.16    Freestanding SAR means a SAR that is granted independently of any
Options.

2.17    Incentive Stock Option or "ISO" means an option to purchase Shares,
which is designated as an Incentive Stock Option and is intended to meet the
requirements of Section 422 of the Code.

2.18    Insider shall mean an Employee who, on the relevant date, is a Company
director, Company officer (within the meaning of Rule 16a-1 promulgated under
the Exchange Act), or beneficial owner of 10% or more of the Shares.

2.19    Nonqualified Stock Option or "NQSO" means an option to purchase Shares
which is not intended to be an Incentive Stock Option.

2.20    Option means an Incentive Stock Option or a Nonqualified Stock Option.

2.21    Option Price means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

2.22    Participant means an Employee of the Company who has outstanding an
Award granted under the Plan.

2.23    Performance Unit means an Award granted to an Employee pursuant to
Section 9.

2.24    Performance Share means an Award granted to an Employee pursuant to
Section 9.

2.25    Period of Restriction means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Section 8.

2.26    Restricted Stock means an Award granted to a Participant pursuant to
Section 8.

2.27    Retirement shall have the meaning for each respective individual
Participant ascribed to it in the pension plan of the Company applicable to each
such respective Participant.

2.28    Shares means the shares of common stock of the Company.

2.29    Stock Appreciation Right or "SAR" means an Award, granted alone or in
connection with a related Option, designated as a SAR, pursuant to the terms of
Section 7.

2.30    Subsidiary means any corporation in which the Company owns directly, or
indirectly through subsidiaries, at least fifty percent (50%) of the total
combined voting power of all classes of stock, or any other entity (including,
but not limited to, partnerships and joint ventures) in which the Company owns
at least fifty percent (50%) of the combined equity thereof.

2.31    Tandem SAR means a SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
a Share under the related Option (and when a Share is purchased under the
Option, a SAR shall similarly be cancelled).

2.32    Termination of Service means (a) in the case of an Employee, a cessation
of the employee-employer relationship between an Employee and the Company or a
Subsidiary for an reason, including, but not by way of limitation, a termination
by resignation, discharge, death, Disability, Retirement, or the disaffiliation
of a Subsidiary, but excluding any such termination where there is a
simultaneous reemployment by the Company or a Subsidiary; and (b) in the case of
a Consultant, a cessation of the service relationship between a Consultant and
the Company or a Subsidiary for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, or the
disaffiliation of a Subsidiary, but excluding any such termination where there
is a simultaneous reengagement of the Consultant by the Company or a Subsidiary.

SECTION 3
ADMINISTRATION